DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9-10, 13, 15, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade (US Pat. Pub. No. 2011/0025159 A1), with evidence provided by Dennis (US Pat. Pub. No. 2018/0169361 A1).
Regarding claim 1, Wade discloses a rotatable impeller assembly which may be used for pumping caustic fluid byproducts in a medical device (see Fig. 1-4 and below comments), the impeller assembly comprising: a rotor (12) comprising a rotor cup (18); an impeller (16) having a rotor contacting surface (bottom surface opposite the blades 25, including flange 22, joints 30, and positioning blades 32, see Fig. 2B) and impeller blades (25) (see Fig. 2A-4 and [0020-0021]); and a magnetic ring (20) seated within the rotor cup, the magnetic ring comprising a first contact surface that is configured to mate with an inner surface of the rotor cup (see Fig. 2B, bottom surface of magnetic ring 20, in contact with the inner surface 55 of the rotor cup), and a second contact surface that is configured to mate with the rotor contacting surface of the impeller (see Fig. 2B, top surface of magnetic ring 20, in contact with positioning blades 32 of the impeller), the magnetic ring thereby being locked in position by the inner surface of the rotor cup and the rotor contacting surface of the impeller so as to prevent any independent rotation of the magnetic ring relative to the rotor cup and the impeller while automatically balancing the rotor (see Fig. 2B, [0024], ln 6-8, and [0027]; here, when the rotatable impeller assembly is hermetically sealed, the magnetic ring is positioned (prevented from independent rotation) by its simultaneous contact with the impeller positioning blades 32 on the rotor contacting surface of the impeller and the inner surface 55 of the rotor cup, and further, since the resulting assembly is symmetric about the rotational axis of the impeller, therefore the rotor is automatically balanced by virtue of symmetry of structure), wherein the rotor contacting surface of the impeller is attached to the rotor cup to hermetically seal the magnetic ring within the impeller assembly (see Fig. 2B, [0021], ln 1-3, [0023], and [0026], ln 1-5).  Here, the preamble limitation “for pumping caustic fluid byproducts in a medical device” is interpreted as a recitation of intended use, there being no further reference to the caustic fluid byproducts or to a medical device in the body of the claim.  Further still, while Wade does not describe that the rotatable impeller assembly is intended for pumping caustic fluid byproducts in a medical device, it is clear the rotatable impeller assembly of Wade, being a hermetically sealed impeller device, is capable of use in a medical device for pumping caustic fluid byproducts, since such medical devices routinely incorporate similar impeller assemblies (see Dennis, [0014], [0060], and [0069]).  
Regarding claim 7, Wade further discloses that the hermetic seal locks the rotor, magnetic ring and impeller in position within the impeller assembly to prevent any independent rotation (see Fig. 2B, [0024], ln 6-8, and [0027]; here, when the rotatable impeller assembly is hermetically sealed, the magnetic ring is positioned (prevented from independent rotation) by its simultaneous contact with the impeller positioning blades 32 on the rotor contacting surface of the impeller and the inner surface 55 of the rotor cup).
Regarding claim 9, Wade further discloses that the rotor contacting surface of the impeller is attached to the rotor cup (see Fig. 2B, where the rotor contacting surface meets the rotor cup at joints 30) by either of spin welding ([0023], ln 4-10) or ultrasonic welding ([0023], ln 10-13).
Regarding claim 10, Wade further discloses that the impeller is formed by overmolding a polymer material (the impeller 16) onto the rotor cup with the magnetic ring seated therein, the overmolding hermetically sealing the magnetic ring between the rotor cup and the impeller ([0023], ln 1-10 and [0026]).
Regarding claim 13, the limitation “the medical device comprises a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient” is interpreted as a recitation of intended use, in reference to the intended use recited in the preamble of claim 1, since the assembly of claim 1 comprises no further reference to the caustic fluid byproducts or to a medical device in the body of the claim.  Further still, while Wade does not describe that the rotatable impeller assembly is intended for pumping caustic fluid byproducts in a medical device which is a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient, it is clear the rotatable impeller assembly of Wade, being a hermetically sealed impeller device, is capable of use in a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient, since such devices routinely incorporate similar impeller assemblies (see Dennis, [0014], [0060], and [0069]).
Regarding claim 15, Wade further discloses a method of manufacturing an impeller assembly for pumping caustic fluid byproducts in a medical device (see comments in re claim 1 and [0023] and [0026]), the impeller assembly comprising a rotor and an impeller (see in re claim 1), the method comprising: providing a rotor cup (see in re claim 1); positioning an impeller onto the rotor cup (see Fig. 2B and [0023]), the impeller having a rotor contacting surface and impeller blades (see in re claim 1); seating a magnetic ring within the rotor cup (Fig. 2B and [0026], ln 1-5), the magnetic ring comprising a first contact surface that is configured to mate with an inner surface of the rotor cup, and a second contact surface that is configured to mate with the rotor contacting surface of the impeller (Fig. 2B and see in re claim 1); locking the magnetic ring between the inner surface of the rotor cup and the rotor contacting surface of the impeller so as to prevent any independent rotation of the magnetic ring relative to the rotor cup and the impeller while automatically balancing the rotor (see Fig. 2B, [0024], ln 6-8, and [0027]; here, when the rotatable impeller assembly is hermetically sealed, the magnetic ring is positioned (prevented from independent rotation) by its simultaneous contact with the impeller positioning blades 32 on the rotor contacting surface of the impeller and the inner surface 55 of the rotor cup, and further, since the resulting impeller assembly is symmetric about the rotational axis of the impeller, therefore the rotor is automatically balanced by virtue of symmetry of structure); and forming a seal between the impeller and the rotor cup thereby sealing the magnetic ring within the impeller assembly (see [0023] and [0026]). 
Regarding claim 21, Wade further discloses attaching the rotor contacting surface of the impeller to the rotor cup (see Fig. 2B, where the rotor contacting surface meets the rotor cup at joints 30) by either of spin welding ([0023], ln 4-10) or ultrasonic welding ([0023], ln 10-13).
Regarding claim 22, Wade further discloses forming the impeller by overmolding a polymer material (the impeller 16) onto the rotor cup with the magnetic ring seated therein, the overmolding hermetically sealing the magnetic ring between the rotor cup and the impeller ([0023], ln 1-10 and [0026]).]
Regarding claim 25, the limitation “the medical device comprises a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient” is interpreted as a recitation of intended use, in reference to the intended use recited in the preamble of claim 15, since the method of claim 15 comprises no further reference to the caustic fluid byproducts or to a medical device in the body of the claim.  Further still, while Wade does not describe that the rotatable impeller assembly is intended for pumping caustic fluid byproducts in a medical device which is a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient, it is clear the rotatable impeller assembly of Wade, being a hermetically sealed impeller device, is capable of use in a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient, since such devices routinely incorporate similar impeller assemblies (see Dennis, [0014], [0060], and [0069]).
Claim(s) 1-2, 4-7, 13, 15-16, 18-19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihle (WO 2016/198051 A1), with evidence provided by Dennis.
Regarding claim 1, Ihle discloses a rotatable impeller assembly which may be used for pumping caustic fluid byproducts in a medical device (see Fig. 1-5 and below comments), the impeller assembly comprising: a rotor (1) comprising a rotor cup (3); an impeller (impeller 4, including disk 5, vanes 6, and bearing support tube 7) having a rotor contacting surface (inner surface of disk 5, including tapered surfaces opposite surfaces 29 and 30 on the magnetic ring) and impeller blades (vanes 6); and a magnetic ring (2) seated within the rotor cup (see Fig. 1 and [0016-0021] of the translation; hereinafter all paragraph citations in Ihle refer to the translation), the magnetic ring comprising a first contact surface that is configured to mate with an inner surface of the rotor cup (see Fig. 1 and 3-4 and [0023-0025], bottom surface of magnetic ring 2, which includes ridges and anti-rotation grooves 16 that are in contact with the inner base surface 13 of the rotor cup), and a second contact surface that is configured to mate with the rotor contacting surface of the impeller (see Fig. 2B, top surface of magnetic ring 2, in contact with the rotor contacting surface of the impeller at the top surface and the tapered surfaces 29 and 30), the magnetic ring thereby being locked in position by the inner surface of the rotor cup and the rotor contacting surface of the impeller so as to prevent any independent rotation of the magnetic ring relative to the rotor cup and the impeller while automatically balancing the rotor (Fig. 1, 3-4, [0023-0025], [0056], and [0066-0069]; here, when the impeller assembly is assembled and hermetically sealed as shown in Fig. 1 and described in [0023-0025], the ridges and anti-rotation grooved 16 in the magnetic ring mate with continuous ridges (projections) in the inner surface 13 of the rotor cup to prevent independent rotation of the magnetic ring relative to the rotor cup, and the tapered top end of the magnetic ring mates with the rotor contact surface under a slight overpressing in order to lock the magnetic ring in its correct angular position relative to both the impeller and rotor cup, as described in [0066-0069], and further, since the resulting impeller assembly is symmetric, therefore the rotor is automatically balanced by virtue of symmetry of structure), wherein the rotor contacting surface of the impeller is attached to the rotor cup to hermetically seal the magnetic ring within the impeller assembly (Fig. 1, [0032-0033], and [0056]; here the impeller is attached to the rotor cup via an overmolding process which seals the magnetic ring within the impeller assembly).  Here, the preamble limitation “for pumping caustic fluid byproducts in a medical device” is interpreted as a recitation of intended use, there being no further reference to the caustic fluid byproducts or to a medical device in the body of the claim.  Further still, while Ihle does not describe that the rotatable impeller assembly is intended for pumping caustic fluid byproducts in a medical device, it is clear the rotatable impeller assembly of Ihle, being a hermetically sealed impeller device, is capable of use in a medical device for pumping caustic fluid byproducts, since such medical devices routinely incorporate similar impeller assemblies (see Dennis, [0014], [0060], and [0069]).
Regarding claim 2, Ihle further discloses that the inner surface of the rotor cup comprises a continuous ridge (portion of inner surface 13 in contact with the magnetic ring, including projections, see [0024]) that mates with a corresponding groove (anti-rotation grooves 16) formed in the first contact surface of the magnetic ring, thereby locking the magnetic ring in a fixed position relative to the rotor cup (see Fig. 3 and [0023-0025]).
Regarding claim 4, Ihle further discloses that the magnetic ring comprises anti-rotation features (anti-rotation grooves 16) to prevent the independent rotation of the magnetic ring relative to the rotor cup and the impeller (Fig. 3-4, [0023-0025], and [0032-0033]; here, when assembled as shown in Fig. 1 and described in [0023-0025], the ridges and anti-rotation grooved 16 in the magnetic ring mate with continuous ridges (projections) in the inner surface 13 of the rotor cup to prevent independent rotation of the magnetic ring relative to the rotor cup, and since the rotor cup is firmly coupled to the impeller by the overmolding of the impeller onto it, as described in [0032-0033], the magnetic ring is also held rotationally fixed to the impeller so as to prevent any independent rotation of the magnetic ring relative to the rotor cup and the impeller).
Regarding claim 5, Ihle further discloses that the rotor contacting surface of the impeller comprises a tapered surface (see surfaces opposite surfaces 29 and 30 of the magnetic ring) having at least one angle that complements at least one angle formed on the second contact surface of the magnetic ring (see surfaces 29 and 30 of the magnetic ring), thereby locking the magnetic ring in a fixed position relative to the impeller (see Fig. 1 and [0066-0069]).
Regarding claim 6, Ihle further discloses that the impeller assembly is automatically centered and balanced once the magnetic ring is locked in a fixed position (see Fig. 1 and [0066-0069]; here it is visually apparent that, once the magnetic ring is locked in fixed position and the impeller assembled as depicted in Fig. 1, the magnetic ring is centered about the rotational axis of the impeller, and the resulting impeller assembly is symmetrical about the rotational axis of the impeller, therefore automatically balanced by virtue of symmetry of structure).
Regarding claim 7, Ihle further discloses that the hermetic seal locks the rotor, magnetic ring and impeller in position within the impeller assembly to prevent any independent rotation (Fig. 3-4, [0023-0025], [0056], and [0066-0069]; here, when the impeller assembly is assembled and hermetically sealed as shown in Fig. 1 and described in [0023-0025], the ridges and anti-rotation grooved 16 in the magnetic ring mate with continuous ridges (projections) in the inner surface 13 of the rotor cup to prevent independent rotation of the magnetic ring relative to the rotor cup, and the tapered top end of the magnetic ring mates with the rotor contact surface under a slight overpressing in order to lock the magnetic ring in its correct angular position relative to both the impeller and rotor cup, as described in [0066-0069]).
Regarding claim 13, the limitation “the medical device comprises a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient” is interpreted as a recitation of intended use, in reference to the intended use recited in the preamble of claim 1, since the assembly of claim 1 comprises no further reference to the caustic fluid byproducts or to a medical device in the body of the claim.  Further still, while Ihle does not describe that the rotatable impeller assembly is intended for pumping caustic fluid byproducts in a medical device which is a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient, it is clear the rotatable impeller assembly of Ihle, being a hermetically sealed impeller device, is capable of use in a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient, since such devices routinely incorporate similar impeller assemblies (see Dennis, [0014], [0060], and [0069]).
Regarding claim 15, Ihle further discloses a method of manufacturing an impeller assembly for pumping caustic fluid byproducts in a medical device (see comments in re claim 1 and [0031-0033]), the impeller assembly comprising a rotor and an impeller (see in re claim 1), the method comprising: providing a rotor cup (see in re claim 1); positioning an impeller onto the rotor cup (see Fig. 1, [0031-0033], [0056], and [0060]), the impeller having a rotor contacting surface and impeller blades (see in re claim 1); seating a magnetic ring within the rotor cup (Fig. 2B and [0056]), the magnetic ring comprising a first contact surface that is configured to mate with an inner surface of the rotor cup, and a second contact surface that is configured to mate with the rotor contacting surface of the impeller (Fig. 1 and see in re claim 1); locking the magnetic ring between the inner surface of the rotor cup and the rotor contacting surface of the impeller so as to prevent any independent rotation of the magnetic ring relative to the rotor cup and the impeller while automatically balancing the rotor (see Fig. 1, 3-4, [0023-0025], [0056], and [0066-0069]; here, when the impeller assembly is assembled and hermetically sealed as shown in Fig. 1 and described in [0023-0025], the ridges and anti-rotation grooved 16 in the magnetic ring mate with continuous ridges (projections) in the inner surface 13 of the rotor cup to prevent independent rotation of the magnetic ring relative to the rotor cup, and the tapered top end of the magnetic ring mates with the rotor contact surface under a slight overpressing in order to lock the magnetic ring in its correct angular position relative to both the impeller and rotor cup, as described in [0066-0069], and further, since the resulting impeller assembly is symmetric, therefore the rotor is automatically balanced by virtue of symmetry of structure); and forming a seal between the impeller and the rotor cup thereby sealing the magnetic ring within the impeller assembly (see Fig. 1 and [0056]).
Regarding claim 16, Ihle further discloses forming a continuous ridge (portion of inner surface 13 in contact with the magnetic ring, including projections, see [0024]) in the rotor cup that mates with a corresponding groove (anti-rotation grooves 16) formed in the first contact surface of the magnetic ring, so as to lock the magnetic ring in a fixed position relative to the rotor cup (see Fig. 3 and [0023-0025]).
Regarding claim 18, Ihle further discloses forming anti-rotation features (anti-rotation grooves 16) on the magnetic ring to prevent the independent rotation of the magnetic ring relative to the rotor cup and the impeller (Fig. 3-4, [0023-0025], and [0032-0033]; here, when assembled as shown in Fig. 1 and described in [0023-0025], the ridges and anti-rotation grooved 16 in the magnetic ring mate with continuous ridges (projections) in the inner surface 13 of the rotor cup to prevent independent rotation of the magnetic ring relative to the rotor cup, and since the rotor cup is firmly coupled to the impeller by the overmolding of the impeller onto it, as described in [0032-0033], the magnetic ring is also held rotationally fixed to the impeller so as to prevent any independent rotation of the magnetic ring relative to the rotor cup and the impeller).
Regarding claim 19, Ihle further discloses forming a tapered surface (see surfaces opposite surfaces 29 and 30 of the magnetic ring) on the rotor contacting surface (see Fig. 1), the tapered surface having at least one angle that complements at least one angle formed on the second contact surface of the magnetic ring (see surfaces 29 and 30 of the magnetic ring), thereby locking the magnetic ring in a fixed position relative to the impeller (see Fig. 1 and [0066-0069]).
Regarding claim 25, the limitation “the medical device comprises a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient” is interpreted as a recitation of intended use, in reference to the intended use recited in the preamble of claim 15, since the method of claim 15 comprises no further reference to the caustic fluid byproducts or to a medical device in the body of the claim.  Further still, while Ihle does not describe that the rotatable impeller assembly is intended for pumping caustic fluid byproducts in a medical device which is a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient, it is clear the rotatable impeller assembly of Ihle, being a hermetically sealed impeller device, is capable of use in a respiratory therapy device configured to deliver high velocity respiratory fluid to a patient, since such devices routinely incorporate similar impeller assemblies (see Dennis, [0014], [0060], and [0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle in view of Klein (US Pat. Pub. No. 2005/0013699 A1).
Regarding claim 3, Ihle discloses the impeller assembly of claim 2.  
Ihle fails to teach that the continuous ridge comprises an o-ring.
Klein exhibits a hermetically sealed impeller assembly (20, see Fig. 14) similar to that of Ihle, the impeller assembly comprising a rotor cup (56) into which a magnetic ring (36) is housed (see Fig. 14 and [0029-0030].  Klein teaches that where the rotor cup comprises seams (64, 66, 68), o-ring seals may be used to hermetically seal the rotor cup, and thereby protect the magnetic ring from exposure to pumped fluid ([0037, ln 1-2 and 23-29, and [0038]).  More specifically, Klein exhibits a seam (364) located at the inner surface of the rotor cup, along the continuous ridge of the inner surface (see Fig. 14), and teaches that an o-ring seal (459) may be used to seal this seam in order to protect the magnetic ring from exposure to pumped fluid ([0073], ln 7-19).
Because both Ihle and Klein describe hermetically sealed impeller assemblies, and since the rotor cup of Ihle comprises a seam at the same location as the seam 364 in Klein, that is at the at the radially inner corner of the inner surface 13 of the rotor cup, along the continuous ridge, where openings 19 are present, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the continuous ridge of the inner surface 13 of the rotor cup of Ihle to comprise an o-ring seal in this location, in order to hermetically seal the rotor cup, and thereby protect the magnetic ring from exposure to pumped fluid, as described by Klein ([0037, ln 1-2 and 23-29, and [0038]).
Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wade in view of Mishra (US Pat. Pub. No. 2012/0049663 A1) with motivation provided by Ihle.
Regarding claim 8, Wade discloses the impeller assembly of claim 1, wherein the magnetic ring is formed by sintering ([0028-0029]).  
Wade fails to teach that the magnetic ring is formed by injection molding a slurry of plastic and magnetic material.
Mishra exhibits an electromagnetic rotor (10), comprising magnets (24) which are formed by injection molding a slurry of plastic and magnetic material ([0028], ln 1-3, [0032], ln 1-11, and [0034]).
Ihle teaches that producing magnets comprising plastic and magnetic material (“plastic bonded magnets”) by injection molding is advantageous since the impellers may be molded in the same material ([0006-0007]), thereby simplifying the manufacturing process.
Because both Wade and Ihle describe hermetically sealed impeller assemblies comprising electromagnetic rotors with magnetic rings, and since Mishra describes the formation of magnets for electromagnetic rotors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic ring of Wade, such that the magnetic ring is formed by injection molding a slurry of plastic and magnetic material, as taught by Mishra, rather than through sintering, since injection molding the magnetic ring is advantageous since the impellers may be molded in the same plastic material, as described by Ihle ([0006-0007]), thereby simplifying the manufacturing process. 
Regarding claim 20, the proposed combination exhibits forming the magnetic ring by injection molding a slurry of plastic and magnetic material (see in re claim 8, wherein this process must be done, as taught by Mishra, to produce a magnetic ring formed by injection molding a slurry of plastic and magnetic material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745